DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	This action is in response to applicant’s Preliminary Amendment filed on 06/16/2022. Claims 1-10 have been cancelled. Claims 11-19 have been added. Currently, claims 11-19 are pending. 
Priority
	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
 
Information Disclosure Statement
	The information disclosure statement submitted on 06/16/2022 has been considered by the Examiner and made of record in the application file.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal et al. (US 20200343986 A1) in view of Hunt et al. (US 20020078056 A1).
Consider claim 11, Aggarwal discloses a method for assisting a user in a vehicle with at least one radio station (read as radio station selection criteria database 120 and determining a subset of radio station in a vehicle for user, par [0061]-[0062]), the method comprises: 
determining at least one preference of the user in the vehicle; selecting at least one radio station from one or more potential radio stations available for the user, based on the at least one preference (read as determining a subset of radio stations based on user preference for a user in vehicle, par [0061]-[0062]); and 
assisting the user with the at least one radio station in the vehicle (read as determining a subset of radio station in a vehicle for user, par [0061]-[0062]), 
wherein the one or more potential radio stations are identified by determining at least one of a route and a current location of the vehicle (read as the radio station selection/suggestion is based on current location and route, par [0067]-[0068] and [0072]); 
receiving signal coverage data related to a plurality of radio stations available within the at least one of the route and the current location of the vehicle; and selecting, based on the signal coverage data, the one or more potential radio stations for the vehicle from the plurality of radio stations (read as receiving signal strength relating to the station suggestion/candidate radio stations and determining if it is out of range/coverage area, changing the station suggestion/candidate radio stations based on the signal strength and coverage area/range, par [0067]-0068]).
However, Aggarwal discloses the claimed invention above and the determination of at leas tone preference of the user but does not specifically disclose determining, using preferences of pre-stored clusters of a plurality of users, at least one preference of the user, wherein each of the pre-stored clusters comprises users with similar preferences related to listening to radio stations, wherein a pre-stored cluster associated with the user is determined by identifying pre-stored clusters associated with users similar to the user in the vehicle considering information and historic data.
Nonetheless, in related art, Hunt discloses a method for intelligent and automatic preference detection of media content, the automatic detection system determines a user preference based on user’s preference profile and other preference profiles of other users showing affinity to user’s preference profile; and other users’ profiles and related information are saved on the preference database 130 previously, par [0026]-[0029].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hunt into the teachings of Aggarwal as patterns appear in other profiles/preferences would aid in selecting radio stations the user would like (see par [0027] of Hunt).
Consider claim 12, as applied to claim 11 above, Aggarwal, as modified by Hunt, discloses wherein the selecting of the one or more potential radio stations comprises: comparing signal strength, derived from corresponding signal coverage data of each of the plurality of radio stations, with a predefined threshold value; and selecting the one or more potential radio stations with the signal strength greater than the predefined threshold value (read as suggestion new one or more candidate radio stations when signal strength is determined to be below a threshold strength as user is being out of coverage area/range, par [0067]-[0068]).
Consider claim 13, as applied to claim 11 above, Aggarwal, as modified by Hunt, discloses wherein the pre-stored clusters of the plurality of users is generated based on at least one of user information provided by each of the plurality of users or historic data associated with radio stations listened by each of the plurality of users (read as the automatic detection system determines a user preference based on user’s preference profile and other preference profiles of other users showing affinity to user’s preference profile; and other users’ profiles and related information are saved on the preference database 130 previously, par [0026]-[0029] of Hunt).
Consider claim 14, as applied to claim 11 above, Aggarwal, as modified by Hunt, discloses wherein the determining of the at least one preference of the user comprises: identifying a cluster from the pre-stored clusters, wherein the cluster is associated with users similar to the user in the vehicle; and determining at least one preference associated with one or more users in the cluster to be associated with the user in the vehicle (read as the automatic detection system determines a user preference based on user’s preference profile and other preference profiles of other users showing affinity to user’s preference profile; and other users’ profiles and related information are saved on the preference database 130 previously, par [0026]-[0029] of Hunt).
Consider claim 15, as applied to claim 14 above, Aggarwal, as modified by Hunt, discloses wherein similarity between the users in the cluster and the user in the vehicle is based on at least one of user information provided by the users and historic data associated with radio stations listened by the users (read as the automatic detection system determines a user preference based on user’s preference profile and other preference profiles of other users showing affinity to user’s preference profile; and other users’ profiles and related information are saved on the preference database 130 previously, par [0026]-[0029] of Hunt).
Consider claim 16, as applied to claim 11 above, Aggarwal, as modified by Hunt, discloses wherein the selecting of the at least one radio station comprises: receiving metadata associated with the one or more potential radio stations; and categorizing the at least one preference of the user to be related to a metadata associated with at least one radio station from the one or more potential radio stations, wherein the at least one radio station is selected for the user (read as selecting the radio station based on metadata included in the broadcast signal and user preferences, par [0061]-[0065]).
Consider claim 17, as applied to claim 11 above, Aggarwal, as modified by Hunt, discloses wherein the assisting of the user with the at least one radio station comprises performing at least one of: identifying, using an infotainment system in the vehicle, the at least one radio station to the user; or auto-tuning the infotainment system in the vehicle to the at least one radio station or storing the at least one radio station in the memory of the infotainment system (read as when a current radio station is no longer available (or is soon to be unavailable), the client device may tune itself to an alternative radio station that is compatible with the device and/or is likely to be acceptable to the driver without the driver being required to interact with the client device while driving, par ]0067]).
Consider claim 18, as applied to claim 11 above, Aggarwal, as modified by Hunt, discloses monitoring signal strength of the at least one radio station assisted to the user in the vehicle; performing selection of one or more other radio stations apart from the at least one radio station, based on the at least one preference, when the signal strength of the at least one radio station is lost; and assisting the user with the one or more other radio stations in the vehicle (read as when a current radio station is no longer available (or is soon to be unavailable, for example, when signal strength is determined to be below a threshold strength), the client device may tune itself to an alternative radio station that is compatible with the device and/or is likely to be acceptable to the driver without the driver being required to interact with the client device while driving, par ]0067]).
Consider claim 19, Aggarwal discloses an apparatus for assisting a user in a vehicle with at least one radio station (read as radio station selection criteria database 120 and determining a subset of radio station in a vehicle for user, par [0061]-[0062]), the apparatus comprises: 
a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor-executable instructions (read as radio stream processor 104 and inherently existing memory that stores the application 106 and database 103, par [0064]-[0066], which, on execution, cause the processor to 
determine at least one preference of the user in the vehicle (read as determining a subset of radio stations based on user preference for a user in vehicle, par [0061]-[0062]); and 
select at least one radio station from one or more potential radio stations available for the user, based on the at least one preference (read as determining a subset of radio station in a vehicle for user based on user preference, par [0061]-[0062]); and 
assist the user with the at least one radio station in the vehicle, wherein the one or more potential radio stations are identified by determining at least one of a route and a current location of the vehicle (read as the radio station selection/suggestion is based on current location and route, par [0067]-[0068] and [0072]);; receiving signal coverage data related to a plurality of radio stations available within the at least one of the route and the current location of the vehicle; and selecting, based on the signal coverage data, the one or more potential radio stations for the vehicle from the plurality of radio stations (read as receiving signal strength relating to the station suggestion/candidate radio stations and determining if it is out of range/coverage area, changing the station suggestion/candidate radio stations based on the signal strength and coverage area/range, par [0067]-0068]).
However, Aggarwal discloses the claimed invention above and the determination of at leas tone preference of the user but does not specifically disclose determining, using preferences of pre-stored clusters of a plurality of users, at least one preference of the user, wherein each of the pre-stored clusters comprises users with similar preferences related to listening to radio stations, wherein a pre-stored cluster associated with the user is determined by identifying pre-stored clusters associated with users similar to the user in the vehicle considering information and historic data.
Nonetheless, in related art, Hunt discloses a method for intelligent and automatic preference detection of media content, the automatic detection system determines a user preference based on user’s preference profile and other preference profiles of other users showing affinity to user’s preference profile; and other users’ profiles and related information are saved on the preference database 130 previously, par [0026]-[0029].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hunt into the teachings of Aggarwal as patterns appear in other profiles/preferences would aid in selecting radio stations the user would like (see par [0027] of Hunt).	

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/Junpeng Chen/
Primary Examiner, Art Unit 2645